DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the screen anti-peeping protection layer of claim 1, in particular the limitations of the viewing angle adjusting layer comprises a liquid crystal layer, a first electrode, a second electrode, a first alignment layer and a second alignment layer, wherein: the first electrode and the second electrode are respectively arranged on two opposite sides of the liquid crystal layer and used for supplying an applied voltage to the liquid crystal layer; the first alignment layer and the second alignment layer are respectively arranged on two opposite sides of the liquid crystal layer, wherein the first alignment layer is located between the first electrode and the liquid crystal layer, and the second alignment layer is located between the liquid crystal layer and the second electrode, an angle between the alignment directions of the second alignment layer and the first alignment layer falls within a range of 170 degrees to 190 degrees; and the first alignment layer is arranged between the liquid crystal layer and the first polarizing layer, and the second alignment layer is arranged between the liquid crystal layer and the second polarizing layer, wherein an angle between the absorption axis of the first polarizing layer and the alignment direction of the first alignment layer falls within a range of 0 degree to 15 degrees or within a range of 75 degrees to 105 degrees, and an angle between the absorption axis of the 
The closely related prior art, Isobe (US 20100110326) discloses (Figs. 1-4) a screen anti-peeping protection layer (20a, 20b), arranged above a display panel (10), wherein the screen anti-peeping protection layer comprises a first polarizing layer (21), a second polarizing layer (22), a viewing angle adjusting layer (section 0051; “liquid crystal layer”) and a touch sensing layer (20bb; section 0073), wherein: the first polarizing layer and the second polarizing layer are sequentially arranged on a transmission path of a display beam (section 0054), wherein the display beam comes from the display panel (10); the viewing angle adjusting layer is arranged on the transmission path and located between the first polarizing layer (21) and the second polarizing layer (22), and used for changing a range of an emitted light viewing angle of the 
However, the prior art does not disclose or suggest the screen anti-peeping protection layer of claim 1, in particular the limitations of the viewing angle adjusting layer comprises a liquid crystal layer, a first electrode, a second electrode, a first alignment layer and a second alignment layer, wherein: the first electrode and the second electrode are respectively arranged on two opposite sides of the liquid crystal layer and used for supplying an applied voltage to the liquid crystal layer; the first alignment layer and the second alignment layer are respectively arranged on two opposite sides of the liquid crystal layer, wherein the first alignment layer is located between the first electrode and the liquid crystal layer, and the second alignment layer is located between the liquid crystal layer and the second electrode, an angle between the alignment directions of the second alignment layer and the first alignment layer falls within a range of 170 degrees to 190 degrees; and the first alignment layer is arranged between the liquid crystal layer and the first polarizing layer, and the second alignment layer is arranged between the liquid crystal layer and the second polarizing layer, wherein an angle between the absorption axis of the first polarizing layer and the alignment direction of the first alignment layer falls within a range of 0 degree to 15 degrees or within a range of 75 degrees to 105 degrees, and an angle between the absorption axis of the second polarizing layer and the alignment direction of the second alignment layer falls within a range of 0 degree to 15 degrees or within a range of 75 degrees to 105 degrees. Claim 1 is therefore allowed, as are dependent claims 2-7, 11, and 13-15. The prior art does not disclose or suggest the screen anti-peeping protection layer of claim 12, in particular the limitations of the first polarizing layer comprises a metal grating polarizer; and the viewing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871